PER CURIAM.
Aleñe M. Calam appeals an order modifying custody. The procedural rulings complained about by the appellant mother were within the discretion of the master and trial court, respectively. Assuming arguendo that there was any procedural error, it was cured by the trial court when it granted the mother’s exceptions and reheard the case.
The order granting a change of custody of the son is supported by competent substantial evidence and is in accord with the *723applicable legal standards. See Teller v. Richert, 744 So.2d 1230, 1231-32 (Fla. 3d DCA 1999); Laskey v. Peeler, 704 So.2d 1066, 1067 (Fla. 5th DCA 1997), review denied, 717 So.2d 534 (Fla.1998).
Affirmed.